Citation Nr: 0812713	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-18 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as secondary to right knee and ankle 
disabilities.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1967 to February 1971, and from March 1973 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 
2004, the veteran and his wife testified at a hearing at the 
RO before a Decision Review Officer (DRO).  A transcript of 
that proceeding is of record.  


FINDING OF FACT

The veteran's cervical spine disability is not causally 
related to his military service, including his service-
connected right knee and ankle disabilities. 


CONCLUSION OF LAW

The veteran's cervical spine disability was not incurred or 
aggravated during service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The RO sent a VCAA notice letter to the veteran in January 
2003.  The letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The letter requested that the veteran provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence; it also told him that he was responsible 
for ensuring that VA received such evidence.  This 
information should have put the veteran on notice of the need 
to submit relevant evidence or information in his possession.  
The absence of this specific language in the VCAA letter did 
not prejudice him, and thus, this notice defect is harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The VCAA notice to the veteran did not address the disability 
rating and effective date elements of his claim.  Since the 
Board concludes that the preponderance of the evidence is 
against this claim, any question as to the appropriate 
downstream disability rating and effective date to be 
assigned is rendered moot.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in January 2003, prior to the RO's initial 
decision in March 2003.

In developing his claim, VA obtained the veteran's service 
treatment records, VA treatment records, and his records from 
the Social Security Administration (SSA).  The RO also 
obtained a copy of his December 1994 Workers' Compensation 
Claim along with an accident report filed with the U.S. 
Postal Service.  

In addition, private medical records were obtained from Dr. 
Gordon, and Neurocare Network.  A lay statement from his 
former supervisor at the U.S. Postal Service was also 
submitted.  

A VA examination was provided in January 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2007).  

The amendments to 38 C.F.R. § 3.310 are not implicated in 
this decision, because secondary service connection is 
claimed on the basis that the cervical spine disability was 
caused by the service-connected right knee and ankle 
disabilities.  There is no contention or evidence that the 
neck disability pre-existed an injury in 1994, which it is 
alleged was caused by the service connected disabilities.  
There has been no claim, or evidence, that the cervical spine 
disability was aggravated by the service-connected 
conditions.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Legal Analysis

The veteran contends that he injured his cervical spine in 
March 1994 while he was working for the U.S. Postal Service.  
At the April 2004 hearing, he explained that he was bending 
over to pick up a tub of flats when his right knee went out, 
something popped in his neck, his left arm went numb, and he 
fell on the floor (Hearing Transcript, pg. 7).  He is 
service-connected for right knee and ankle disabilities.  In 
February 1988, he underwent arthroscopic surgery of the right 
knee, which revealed hypertrophic synovitis.

The veteran's SSA records include a January 1995 record from 
Dr. Laughlin, which indicates the veteran was having left 
arm, hand, and shoulder pain with tingling sensations in 
March 1994.  He was initially treated by his family 
physician, but when the symptoms became progressively worse, 
he went to a cardiologist in April 1994 for what was 
described as atypical chest pain.  After undergoing stress 
tests, it was determined the pain was not cardiovascular in 
nature.  The diagnoses were carpal tunnel syndrome and left 
shoulder impingement syndrome.  

An August 1994 magnetic resonance imaging (MRI) revealed 
cervical spondylosis at the C4-5, C5-6, and C6-7 levels.  An 
August 1994 record from Dr. Norris indicates the veteran 
complained of a 2-3 month history of left shoulder and arm 
pain with no history of a precipitating injury.  A September 
1994 record from Dr. Stanton indicates the veteran reported 
onset of pain in March 1994 and was unable to relate it to a 
specific injury.  The veteran underwent a surgical left 
carpal tunnel release in September 1994 and injections for 
his left shoulder.  

In August 1994, the veteran filed a claim for workers' 
compensation.  He said he had carpal tunnel syndrome, left 
shoulder impingement, cervical spondylosis, and ulcers.  His 
said these conditions were aggravated by repetitive motion at 
his job, including lifting tubs of flats out of mail hampers. 

The veteran's supervisor filed an accident report with the 
U.S. Postal Service in December 1994.  His supervisor (T.J.) 
said the veteran complained that he hurt himself in August 
1994 and initially thought this was a heart attack.  The 
report states that it was later determined that he had carpal 
tunnel syndrome and the veteran said that lifting tubs of 
flats from a hamper had aggravated the problem.  There was no 
mention made of the veteran's right knee or ankle giving way 
or that the injury resulted from a fall.

The records from Neurocare Network indicate the veteran 
underwent an anterior cervical discectomy and fusion at the 
C5-6 and C6-7 levels in November 1996.  A January 1997 Ergos 
Evaluation Summary Report indicates the veteran said that 
when he leaned over and picked up a tub of flats weighing 40 
pounds, he experienced sudden onset of left arm and neck 
pain.  There was no mention made of his right knee or ankle.  

In a September 2002 letter, Dr. Gordon said the veteran told 
him that day that he injured his neck, left shoulder, and 
head in March 1994 when his right leg gave out while lifting 
a tub of magazines.  

The report of a January 2003 VA examination notes that the 
veteran said that he hurt his neck and shoulder when his 
right knee gave way and he almost fell.  On examination tests 
for right knee instability were negative.  The doctor stated 
that he could not connect the veteran's cervical spine and 
left shoulder disabilities, which "has been workmen's 
comp", with his right knee and ankle disabilities.

In a May 2004 letter, Dr. Gordon stated that the veteran 
reported that he fell at work because of his knee and ankle 
problems and that by the veteran's history, this fall caused 
his cervical spine disability.  Dr. Gordon concluded that 
that it would be reasonable to consider that the neck 
problems were indeed service related based on the veteran's 
history.

In a September 2005 letter, the veteran said that the 
accident report filed with the U.S. Postal Service contained 
incorrect dates.  He said that he was injured in March 
instead of August 1994, but that he filed for workers' 
compensation in August 1994.  In an October 2005 letter, his 
former supervisor (T.J.) said that the veteran sustained an 
injury in 1994.  He said the veteran's knee gave out and, in 
an effort to maintain his balance, he somehow injured his 
neck.

Analysis

The relatively recent statements made by the veteran that his 
right knee gave out and caused his neck and shoulder pain are 
inconsistent and contrary to the contemporaneous reports he 
gave in 1994 when the on-the-job symptoms occurred.  

In some of his statements, he said that the right knee gave 
way and he experienced neck pain when he tried to maintain 
his balance.  In other statements, he said that his right 
knee gave way and he actually fell injuring his neck and 
shoulder.  The latter reports were made only in the context 
of his claim for VA compensation.  He did not report such a 
history when seeking Social Security or worker's compensation 
benefits.

The medical records in 1994 indicate that the onset of neck 
and shoulder pain was not related to any specific injury.  In 
fact, he first believed that the pain might be cardiovascular 
in nature.  The accident report, his workers' compensation 
claim, and the SSA records make no mention of his right knee 
giving way in March 1994.  There is no record of any 
treatment for his right knee in 1994.  

The contemporaneous medical evidence is more probative than 
statements made by the veteran 8 years later in the course of 
filing a claim for VA compensation.  Simply put, the 
veteran's and his former supervisor's statements, while 
competent, are not credible.

Dr. Gordon's letters in September 2002 and May 2004 are based 
on the incredible history reported by the veteran.  They are 
also inconsistent with Dr. Gordon's previous reports.  In 
February 1996, Dr. Gordon wrote a letter in response to a 
question posed by a workers' compensation claims examiner.  
Dr. Gordon said the veteran's cervical spine problems were 
secondary to work related processes.  The doctor supported 
the veteran's claim that the cervical spondylosis was a 
result of repetitive motion at work.  For these reasons, Dr. 
Gordon's recent opinion connecting the veteran's cervical 
spine disability to his right knee disability has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 494-
95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related 
by the veteran or someone else).  

The only probative medical opinion is the January 2003 VA 
examiner's opinion that there is no relationship between the 
veteran's current cervical spine symptomatology and his 
service-connected right knee and ankle disabilities.  The 
examiner considered the veteran's reports, and an accurate 
history.  The opinion also provided a rationale, namely that 
the veteran's receipt of worker's compensation benefits 
belied a link between the neck disability and the service 
connected disabilities.

For these reasons and bases, claim for service connection for 
a cervical spine disability must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

The claim for service connection for a cervical spine 
disability as secondary to right knee and ankle disabilities 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


